DETAILED ACTION
This Office Action is in response to the application 16/918,978 filed on July 01st, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/01/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patented Application 11,164,186 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson JR. et al. (Wilson), U.S. Pub. Number 2016/0292680.
Regarding claim 1; Wilson discloses a method of managing a digital asset (par. 0034; a digital asset settlement platform.), the digital asset having a private key and a corresponding public key (par. 0035; private keys and their corresponding public keys.), the method comprising:
forming a first payload, the first payload including: the public key of the digital asset or a corresponding public address for the public key of the digital asset (par. 0037; owner O’s digital signature based on private key and transaction’s output combined with the public key.); and
performing a proof of ownership setup process for an owner of the digital asset, the proof of ownership setup process including: generating a proof of ownership hash, the proof of ownership hash generated by hashing at least the first  payload (par. 0099; generates a hash of tx2, creates and sends txid(tx2) to the digital asset intermediary electronic settlement platform server.); and
signing, using the private key of the digital asset, the proof of ownership hash to arrive at a signed proof of ownership hash (par. 0100; generate and sign a redeem transaction (tx2.R) that will become valid in the future time period and the digital asset intermediary electronic settlement platform server sends tx2.R to the seller multi-signature application.).
Regarding claim 2; Wilson discloses the method of claim 1, wherein the first payload further includes an owner identifier, the owner identifier being a unique identifier for use in identifying the owner of the digital asset (pars. 0104 & 0114; the seller multi-signature application creates a hash of tx4, creating and sending txid(tx4) to the digital asset intermediary electronic settlement platform server.).
Regarding claim 3; Wilson discloses the method of claim 2, wherein one or more of the following apply: the owner identifier includes a legal entity identifier (LEI); and/or the owner identifier includes a legal name of the owner of the digital asset (par. 0088; the members tab includes the member’s names, conventional currency balances, conventional currency credits, buy trades, and sell trades.).
Regarding claim 4; Wilson discloses the method of claim 1, wherein the first payload further includes one or more of the following: a date and/or time stamp; when the first payload includes the public address, an identification of a format of the public address; an identification of a hashing algorithm used to generate the proof of ownership hash; and/or an identification of a signature algorithm used to sign the proof of ownership hash (pars. 0041 & 0062; proof is to utilize a timestamp server; the timestamp server implements a process that takes a cryptographic hash of the combination of a previous hash including one or more transactions; a proof of ownership and a hash of the digital asset data can be passed through the present inventive concept and recorded on a public, semi-public or private distributed ledger network.).
Regarding claim 7; Wilson discloses a method of managing a digital asset (par. 0034; a digital asset settlement platform.), the digital asset having a private key and a corresponding public key (par. 0035; private keys and their corresponding public keys.), the method comprising:
identifying a first payload, the first payload including: the public key of the digital asset or a corresponding public address for the public key of the digital asset (par. 0037; owner O’s digital signature based on private key and transaction’s output combined with the public key.);
identifying a second payload, the second payload including: a public key of an authorized custodian of the digital asset or a corresponding public address for the public key of the authorized custodian of the digital asset (pars. 0039 & 0063; the cryptographic hash of a combination of the transaction’s output and public key of the next owner is appended to the end of the chain of ownership; enforce of its users while allowing the users to be the custodians of their digital assets.); and/or
a custodian identifier, the custodian identifier being a unique identifier for use in identifying the authorized custodian of the digital asset (pars. 0041 & 0062; proof is to utilize a timestamp server; the timestamp server implements a process that takes a cryptographic hash of the combination of a previous hash including one or more transactions; a proof of ownership and a hash of the digital asset data can be passed through the present inventive concept and recorded on a public, semi-public or private distributed ledger network.);
identifying a proof of ownership hash for the digital asset and/or a signed proof of ownership hash for the digital asset (pars. 0041 & 0062; proof is to utilize a timestamp server; the timestamp server implements a process that takes a cryptographic hash of the combination of a previous hash including one or more transactions; a proof of ownership and a hash of the digital asset data can be passed through the present inventive concept and recorded on a public, semi-public or private distributed ledger network.);
performing a proof of management setup process for the custodian of the digital asset (par. 0104; generate and sign tow redeem transactions that will become valid in the future time frame and the digital asset intermediary electronic settlement platform server sends tx2.R to the seller multi-signature wallet.), the proof of management setup process including: generating a proof of management hash, the proof of management hash generated by hashing at least one or more of the following: the first payload (par. 0099; generates a hash of tx2, creates and sends txid(tx2) to the digital asset intermediary electronic settlement platform server.);
the second payload; the proof of ownership hash; and/or the signed proof of ownership hash (par. 0099; generates a hash of tx2, creates and sends txid(tx2) to the digital asset intermediary electronic settlement platform server.); and
signing, by the authorized custodian of the digital asset, the proof of management hash to arrive at a signed proof of management hash (par. 0100; generate and sign a redeem transaction (tx2.R) that will become valid in the future time period and the digital asset intermediary electronic settlement platform server sends tx2.R to the seller multi-signature application.).
Regarding claim 8; Wilson discloses the method of claim 7, wherein one or more of the following apply: the proof of ownership hash is a hash generated by hashing at least the first payload; the signed proof of ownership hash is obtained by signing, using the private key of the digital asset, the proof of ownership hash; and/or the first payload includes an owner identifier, the owner identifier being a unique identifier for use in identifying an owner of the digital asset (pars. 0104 & 0114; the seller multi-signature application creates a hash of tx4, creating and sending txid(tx4) to the digital asset intermediary electronic settlement platform server.).
Regarding claim 9; Wilson discloses the method of claim 8, wherein one or more of the following apply: the owner identifier includes a legal entity identifier (LEI); and/or the owner identifier includes a legal name of the owner of the digital asset (par. 0088; the members tab includes the member’s names, conventional currency balances, conventional currency credits, buy trades, and sell trades.).
Regarding claim 12; Wilson discloses a method of managing a digital asset (par. 0034; a digital asset settlement platform.), the digital asset having a private key and a corresponding public component (par. 0035; private keys and their corresponding public keys.), the method comprising:
forming a first payload, the first payload including: the public component of the digital asset (par. 0037; owner O’s digital signature based on private key and transaction’s output combined with the public key.); and
an owner identifier, the owner identifier being a unique identifier for use in identifying the owner of the digital asset (pars. 0039 & 0063; the cryptographic hash of a combination of the transaction’s output and public key of the next owner is appended to the end of the chain of ownership; enforce of its users while allowing the users to be the custodians of their digital assets.); and
performing a proof of ownership setup process for the owner of the digital asset, the proof of ownership setup process including: generating a proof of ownership result, the proof of ownership result generated by performing a cryptographic primitive on at least the first payload (par. 0099; generates a hash of tx2, creates and sends txid(tx2) to the digital asset intermediary electronic settlement platform server.); and
signing, using the private key of the digital asset, the proof of ownership result to arrive at a signed proof of ownership result (par. 0100; generate and sign a redeem transaction (tx2.R) that will become valid in the future time period and the digital asset intermediary electronic settlement platform server sends tx2.R to the seller multi-signature application.).
Regarding claim 13; Wilson discloses the method of claim 12, wherein one or more of the following apply: the owner identifier includes a legal entity identifier (LEI); and/or the owner identifier includes a legal name of the owner of the digital asset (pars. 0104 & 0114; the seller multi-signature application creates a hash of tx4, creating and sending txid(tx4) to the digital asset intermediary electronic settlement platform server.).
Regarding claim 14; Wilson discloses the method of claim 12, wherein the first payload further includes one or more of the following: a date and/or time stamp; when the first payload includes a public address, an identification of a format of the public address; an identification of a hashing algorithm used to generate the proof of ownership hash; and/or an identification of a signature algorithm used to sign the proof of ownership hash (par. 0044; determining when a particular digital asset has been used is necessary to prevent double usage or double-spending in an environment with no central authority.).

Allowable Subject Matter
Claims 5-6, 10-11 or 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436